UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported): April 28, 2010 (April 28, 2010) U.S. ENERGY CORP. (Exact Name of Company as Specified in its Charter) Wyoming 0-6814 83-0205516 (State or other jurisdiction of (Commission File No.) (I.R.S. Employer incorporation or organization) Identification No.) 877 North 8th West, Riverton, WY (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (307) 856-9271 Not Applicable Former Name, Former Address or Former Fiscal Year,, If Changed From Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2): □Written communications pursuant to Rule 425 under the Securities Act □Soliciting material pursuant to Rule 14a-12 under the Exchange Act □Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act □Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act Section 7:Regulation FD Item 7.01.Regulation FD Disclosure U.S. Energy Corp. published a press release dated April 28, 2010 announcing that it has received a cash distribution of $1.1 million from Standard Steam Trust. Section 9:Financial Statements and Exhibits Item 9.01.Financial Statements and Exhibits. Exhibit 99.1.Press Release dated April 28, 2010. Safe Harbor Statement Information in the exhibit to this Report includes statements which may constitute “forward-looking” statements, relating to U.S. Energy Corp.’s possible receipt of future value from its investment in Standard Steam Trust LLC, as well as to U.S. Energy Corp.’s current equity ownership percentage in Standard Steam Trust LLC.Reference is made to the disclosures under “Forward Looking Statements” in the exhibit, and also to the disclosures concerning Standard Steam Trust LLC contained in the Form 10-K filed on March 12, 2010. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. U.S. ENERGY CORP. Dated:April 28, 2010 By: /s/ Keith G. Larsen Keith G. Larsen, CEO
